Dismissed and Memorandum Opinion filed May 25, 2006








Dismissed and Memorandum Opinion filed May 25, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00005-CV
____________
 
ARTHUR LYNDON TRIPP, Appellant
 
V.
 
UNITED STATES FIDELITY &
GUARANTY COMPANY, Appellee
 

 
On Appeal from the
125th District Court
Harris County, Texas
Trial Court Cause
No.
05-32284
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from judgment signed September 28, 2005.
On May 16, 2006, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 25, 2006.
Panel consists of Justices Anderson, Edelman, and
Frost.